Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 20, 2022

                                       No. 04-22-00639-CV

                                        Paul COOK, et al,
                                            Appellant

                                                 v.

                             CHICAGO TITLE OF TEXAS LLC,
                                       Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2022CV01277
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
         Appellants’ notice of appeal was filed in this court on September 28, 2022. The Clerk of
the Court notified appellants in writing that our records do not reflect that the filing fee in the
amount of $205.00 was paid. In addition, our records contain no evidence that appellants are
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore
ORDERED that appellants show cause in writing within seven days of the date of this order that
either: (1) the filing fee has been paid; or (2) appellants are entitled to appeal without paying the
filing fee. If appellants fail to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.


                                                      _________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court